United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Alexandria, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel E. Broussard, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1352
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2007, appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated January 24, 2007 which denied his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
inguinal hernia causally related to a February 11, 2005 employment incident.
FACTUAL HISTORY
On February 11, 2005 appellant, then a 55-year-old laundry machine operator, filed a
Form CA-1, traumatic injury claim, alleging that on that day he sustained injury while pulling
sheets from a machine. The laundry supervisor, Gregory Nelson, indicated that appellant could
have a preexisting hernia. Appellant stopped work that day. In support of his claim, he
submitted a witness statement from a coworker, Ronald L. Allen, who stated that on

February 11, 2005, while unloading washing machines, he heard appellant yell and grab at his
stomach, stating that he had pulled something. In an employing establishment clinic report,
Dr. Lelia Ruth F. Angel, a Board-certified internist, noted the history of injury and diagnosed a
small umbilical hernia. She provided restrictions that appellant not squat or lift, pull or push
more than five pounds until he was seen by his personal physician. In a duty status report dated
February 14, 2005, Dr. Alejandro Perez, Board-certified in family medicine, diagnosed a twocentimeter umbilical hernia and responded “yes” to a form question as to whether the diagnosis
was due to the injury. He advised that appellant could not work until evaluated by a surgeon. In
a February 14, 2005 statement, Kenneth W. Valentine, Safety & Health Manager at the
employing establishment, advised that there was not enough evidence to support the claim.
By letter dated February 22, 2005, the Office informed appellant of the evidence needed
to support his claim. In reports dated February 23, 2005, Dr. Robert C. Smith noted physical
examination findings of an umbilical hernia.1 He reported that appellant stated that the hernia
became enlarged and painful on February 11, 2005 when he was pulling stuck laundry.
Dr. Smith advised that appellant could return to modified duty on February 23, 2005 and
recommended surgery. Appellant returned to light duty on February 24, 2005. In a statement
dated March 1, 2005, he described the February 11, 2005 incident, stating that he and Mr. Allen
were pulling sheets from a washing machine when he felt pain. In a March 2, 2005 statement,
Mr. Nelson described the washing machine and advised that appellant and Mr. Allen were
reaching in and pulling sheets out of the machine when the incident occurred. On March 9, 2005
Dr. Smith advised that appellant could continue modified work.
By decision dated April 1, 2005, the Office found the February 11, 2005 incident
occurred but denied the claim on the grounds that the medical evidence did not establish that his
hernia condition was caused by the incident.
On April 29, 2005 appellant requested a hearing and submitted a February 14, 2005
report from Dr. Perez who noted a history that appellant was pulling sheets when he sustained
pain. An umbilical hernia was diagnosed. In an attending physician’s report also dated
February 14, 2005, Dr. Perez noted a history that appellant was pulling wet sheets when he felt a
severe burning pain around his belly button. He advised that appellant had a small asymptomatic
umbilical hernia, found on October 14, 2004, and noted that the hernia was now two centimeters
and painful. Dr. Perez checked a form box, “yes,” indicating that the condition was employment
related and advised that he was referring appellant to a surgeon. In reports dated March 30,
2005, Dr. Smith noted a history that appellant reported that his umbilical hernia started on
December 11, 2004 and advised that there was no significant change on physical examination.
He again recommended surgery and no change in his modified work status.
On August 15, 2006 appellant, through his attorney, advised that he would like a
telephonic hearing that was held on November 3, 2006. At the hearing appellant stated that he
worked light duty until he had surgery, which was paid for with his health insurance. He was
then off work for about five weeks and, after another period of light duty, returned to full duty.
In a report dated April 19, 2005, Dr. James N. Parrish, a Board-certified surgeon, diagnosed an
1

Dr. Smith’s credentials could not be ascertained.

2

umbilical hernia, which he repaired on April 25, 2005. On May 25, 2005 he advised that
appellant could return to limited duty on May 30, 2005 with a 25-pound lifting restriction, and on
June 29, 2005 advised that appellant could return to full duty. In a December 16, 2005 report,
Dr. Parrish noted the history of injury that on February 11, 2005 appellant felt a tearing sensation
in his umbilicus when he was pulling sheets at work. He diagnosed an umbilical hernia and
advised, “Given this history, it is likely that there is a causal relationship between the tearing
sensation [appellant] experienced while exerting himself at work and his subsequent symptoms
related to his umbilical hernia.”
By decision dated January 24, 2007, an Office hearing representative affirmed the
April 1, 2005 decision. She found the incident established but that the medical evidence was
insufficient to establish causal relationship because Dr. Parrish did not appear to be aware of the
previously diagnosed hernia.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 In order to determine whether an employee sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident that is alleged to have occurred. The second component is
whether the employment incident caused a personal injury and generally this can be established
only by medical evidence.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

5

Tracey P. Spillane, 54 ECAB 608 (2003).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The evidence establishes that appellant experienced the February 11, 2005 work incident,
pulling laundry from a machine. Appellant, however, failed to meet his burden of proof to
establish that he sustained an inguinal hernia caused by this incident. All physicians of record
diagnosed an inguinal hernia. The February 11, 2005 report of Dr. Angel and the reports of
Dr. Smith do not contain an opinion regarding the cause of appellant’s hernia. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship,9 and Dr. Smith also reported a history that
appellant’s hernia started on December 11, 2004, several months before the accepted
employment incident. These reports are therefore of diminished probative value. Likewise, the
reports submitted by Dr. Perez and Dr. Parrish are insufficient to meet appellant’s burden of
proof. While Dr. Perez provided “yes” responses to form questions indicating that the diagnosed
hernia was employment related, he provided no further explanation. It is well established that
the checking of a box “yes” in a form report, without additional explanation or rationale, is
insufficient to establish causal relationship.10 The physician also advised that in October 14,
2005 he had diagnosed an asymptomatic inguinal hernia. When a factor of employment
aggravates, accelerates or otherwise combines with a preexisting, nonoccupational pathology, the
employee is entitled to compensation.11 Dr. Perez provided no explanation as to how the
February 11, 2005 employment incident aggravated the previously diagnosed hernia to the
degree that appellant had to work limited duty and needed surgery. His opinion is therefore
insufficient to meet appellant’s burden. In his December 16, 2005 report, Dr. Parrish advised
that it was likely that there was a causal relationship between the February 11, 2005 incident and
appellant’s subsequent symptoms related to his hernia. He, however, did not note awareness of
the preexisting asymptomatic inguinal hernia or explain how or why the February 11, 2005
employment incident impacted this condition.
In order to establish entitlement, the physician must provide a narrative description of
what happened on the date in question so that the Office can find that he or she was relying on a
7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

See Chris Wells, 52 ECAB 445 (2001).

4

proper history of injury. Because appellant did not submit a reasoned medical opinion
explaining how the February 11, 2005 employment incident caused or aggravated his inguinal
hernia, he did not establish the critical element of causal relationship.12
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an inguinal hernia causally related to the February 11, 2005 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 24, 2007 be affirmed.
Issued: October 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See John W. Montoya, 54 ECAB 306 (2003).

5

